3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA19103-2799 Fax 215.981.4750 Lisa D. Zeises direct dial:(215) 981- 4722 zeisesl@pepperlaw.com October 24, 2011 Via EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Touchstone Strategic Trust 1933 Act File No. 002-80859 1940 Act File No. 811-03651 Ladies and Gentlemen: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “Act”), Touchstone Strategic Trust (the “Trust”) is hereby transmitting for filing Post-Effective Amendment No. 78 to the Trust’s Registration Statement on Form N-1A (the “Amendment”).The Amendment is being filed to register for offering and sale the following new series of the Trust: (1) Touchstone Dynamic Equity Fund, (2) Touchstone Emerging Growth Fund, (3) Touchstone International Equity Fund, (4) Touchstone Conservative Allocation Fund, (5) Touchstone Balanced Allocation Fund, (6) Touchstone Moderate Growth Allocation Fund, (7) Touchstone Growth Allocation Fund, (8) Touchstone US Long/Short Fund, (9) Touchstone Value Fund, (10) Touchstone International Small Cap Fund, (11) Touchstone Capital Growth Fund, (12) Touchstone Mid Cap Value Opportunities Fund, (13) Touchstone Small Cap Value Opportunities Fund and (14) Touchstone Focused Fund (collectively, the “Funds”).Upon effectiveness of the Amendment, the Funds will each offer Class A, Class C, Class Y and Institutional shares. Each Fund is expected to participate in fund reorganizations with various corresponding series of Old Mutual Funds I (File No. 811-21587) and Old Mutual Funds II (File No. 811-04391).Accordingly, the Trust intends to submit a registration statement on Form N-14 in connection with the reorganizations. Philadelphia Boston Washington, D.C. Detroit New York Pittsburgh Berwyn Harrisburg Orange County Princeton Wilmington www.pepperlaw.com October 24, 2011 Page 2 If you have any questions or if there is any way we can facilitate your review of the Amendment, please contact the undersigned (telephone number: 215.981.4722) or John M. Ford, Esq. of this office (telephone number: 215.981.4009). Very truly yours, /s/ Lisa D. Zeises Lisa D. Zeises cc: John M. Ford, Esq. Brian E. Hirsch, Esq.
